     Case 1:20-cv-00251-PAE-GWG Document 138 Filed 01/12/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LA’SHAUN CLARK,

                                       Plaintiff,                   20 Civ. 251 (PAE) (GWG)
                        -v-
                                                                           OPINION &
 NEW YORK CITY HOUSING AUTHORITY,                                           ORDER
 NEW YORK INSULATION & ENVIRONMENTAL
 SERVICES, INC., JLC ENVIRONMENTAL
 CONSULTANTS, INC., and ROCKMILLS
 STEEL PRODUCTS CORP.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       Currently pending is a motion for judgment on the pleadings filed by defendant New

York City Housing Authority (“NYCHA”), seeking dismissal of pro se plaintiff La’Shaun

Clark’s claim as barred by the doctrine of collateral estoppel. See Dkts. 39–42. Clark alleges

that, while living in an NYCHA apartment, she was exposed to asbestos particles that NYCHA

failed to abate or notify her of, causing her personal injuries. NYCHA has moved to dismiss her

claims as precluded by an earlier state-court decision, which granted summary judgment against

Clark in a similar lawsuit against NYCHA concerning the presence of mold, asbestos, and lead

in her apartment. Dkt. 40 at 2–3.

       Before the Court is the December 22, 2020 Report and Recommendation of the Hon.

Gabriel W. Gorenstein, United States Magistrate Judge, recommending that the Court deny the

motion on the ground that the prior state-court action did not actually or necessarily decide

whether asbestos was present in Clark’s apartment at any relevant times. Dkt. 137 (“Report”)

at 9–12.
     Case 1:20-cv-00251-PAE-GWG Document 138 Filed 01/12/21 Page 2 of 3




        The Court incorporates by reference the thorough summary of the facts provided in the

Report. For the reasons that follow, the Court adopts its recommendation in full and denies

NYCHA’s motion for judgment on the pleadings.

                                            DISCUSSION

        In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection has

been made, a district court need only satisfy itself that there is no clear error on the face of the

record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2 (S.D.N.Y.

Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4

(S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. UPS, 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

        As no party has submitted objections to the Report, review for clear error is appropriate.

Careful review of Judge Gorenstein’s perceptive and well-reasoned Report does not reveal any

facial error in its conclusions; the Report is therefore adopted in its entirety.

        Because the Report explicitly states that “the parties have fourteen (14) days (including

weekends and holidays) from service of this Report and Recommendation to file any objections,”

and that “[i]f a party fails to file timely objections, that party will not be permitted to raise any

objections to this Report and Recommendation on appeal,” Report at 13, the parties’ failure to

object operates as a waiver of appellate review. See, e.g., Caidor v. Onondaga County,

517 F.3d 601, 604 (2d Cir. 2008) (citing Small v. Sec’y of Health & Hum. Servs., 892 F.2d 15, 16

(2d Cir. 1989) (per curiam)).




                                                   2
     Case 1:20-cv-00251-PAE-GWG Document 138 Filed 01/12/21 Page 3 of 3




                                         CONCLUSION

       For the foregoing reasons, the Court denies NYCHA’s motion for judgment on the

pleadings.

       The Clerk of Court is respectfully directed to terminate the motion pending at docket 39.

       The Court also respectfully directs the Clerk to mail a copy of this decision to plaintiff.

       SO ORDERED.

                                                             PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: January 12, 2021
       New York, New York




                                                 3
